DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John M. Rogitz (67,641) on 03/17/2022.
The application has been amended as follows: 

1.	(currently amended)	A headset 
at least one processor;
at least one at least partially transparent display accessible to the at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:
identify a handle of an object, the handle establishing a part of the object but not all of the object, the object being different from the headset 

based on the identifications, present content on the at least one at least partially transparent display at a display location adjacent to where the user’s line of sight to the handle intersects the at least one at least partially transparent display.

2-14.	(canceled). 

15.	(currently amended)	A computer-implemented method, comprising:
identifying a handle of an object, the handle establishing a part of the object but not all of the object; and
based on the identification, presenting content on a display of an electronic device at a display location adjacent to where a user’s line of sight to the handle intersects the display, the electronic device being different from the object, the user being different from the object;
wherein the electronic device comprises a headset, and wherein the display comprises an at least partially transparent display through which the user can view real-world objects while wearing the headset.

16-46.	(canceled).

47.	(currently amended)	The headset of Claim 1, wherein the headset 

48.	(currently amended)	The headset of Claim 1, wherein the instructions are executable to:
identify a first hand of the user as being located on an underside of [[the]]a device;
identify a second hand of the user as being located on the underside of the device, the second hand being different form the first hand; and
based on both identifications, present content on the at least one at least partially transparent display at a first display location that is equidistant to a second display location where the user’s line of sight to the first hand intersects the at least one at least partially transparent display and to a third display location where the user’s line of sight to the second hand intersects the at least one at least partially transparent display.

49.	(currently amended)	The headset of Claim 1, wherein adjacent comprises no more than a threshold distance away from where the user’s line of sight to the handle intersects the at least one at least partially transparent display.

50-51.	(canceled).

52.	(currently amended)	The headset of Claim 1, wherein the instructions are executable to:
present a settings graphical user interface (GUI) on the at least one at least partially transparent display, the GUI being usable to configure one or more settings of the headset headset 

53.	(currently amended)	The computer-implemented method of Claim 15, wherein the electronic device uses augmented reality software to present the content.

54.	(currently amended)	The computer-implemented method of Claim 15, comprising:
identifying a first hand of the user as being located on an underside of a hand-held display 
identifying a second hand of the user as being located on the underside of the hand-held display 
based on both identifications, presenting content on the at least partially transparent display at a first display location that is equidistant to a second display location where the user’s line of sight to the first hand intersects the at least partially transparent display and to a third display location where the user’s line of sight to the second hand intersects the at least partially transparent display.

55.	(currently amended)	The computer-implemented method of Claim 54, wherein adjacent comprises no more than a threshold distance away from where the user’s line of sight to the handle intersects the display.

56.	(canceled).

57.	(currently amended)	The computer-implemented method of Claim 15, comprising:
presenting a settings graphical user interface (GUI) on the display, the GUI being usable to configure one or more settings of the electronic device, the GUI comprising an option that is selectable a single time to set the electronic device to subsequently perform the identification and presentation steps in plural respective future instances.

58-59.	(canceled).

60.	(currently amended)	The computer-implemented method of Claim 15, comprising:
identifying a trajectory of a hand of the user as the hand moves from a first position to a second position, the second position being established by a current location of the handle; and
based on both of the identifications, presenting the content on the display at the display location adjacent to where the user’s line of sight to the handle intersects the display.

61-65.	(canceled).

66.	(currently amended)	A computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to:

based on the identification, present content on a display of an electronic device at a display location adjacent to where a user’s line of sight to the handle intersects the display, the electronic device being different from the object, the user being different from the object;
wherein the electronic device comprises a headset, and wherein the display comprises an at least partially transparent display through which the user can view real-world objects while wearing the headset.

67.	(previously presented)	The CRSM of Claim 66, comprising the electronic device.

68.	(currently amended)	The CRSM of Claim 66, wherein the instructions are executable to:
identify a first hand of the user on an underside of [[the]] a hand-held display;
identify a second hand of the user on the underside of the hand-held display, the second hand being different form the first hand; and
based on both identifications, present content on the at least partially transparent display at a first display location that is equidistant to a second display location where the user’s line of sight to the first hand intersects the at least partially transparent display and to a third display location where the user’s line of sight to the second hand intersects the at least partially transparent display.

69.	(previously presented)	The CRSM of Claim 66, wherein the instructions are executable to:

based on both identifications, present the content on the display at the display location.

70.	(previously presented)	The CRSM of Claim 66, wherein the instructions are executable to:
present a settings graphical user interface (GUI) on the display, the GUI being usable to configure one or more settings of the electronic device, the GUI comprising an option that is selectable a single time to set the electronic device to subsequently perform the identification and presentation steps in plural respective future instances.

71.	(previously presented)	The CRSM of Claim 66, wherein adjacent comprises no more than a threshold distance away from where the user’s line of sight to the second position intersects the display.

72.	(previously presented)	The CRSM of Claim 66, comprising the at least one processor.

73.	(previously presented)	The CRSM of Claim 66, comprising the object.

74.	(new)	The headset of Claim 1, comprising a camera, wherein the instructions are executable to:


Allowable Subject Matter
Claims 1, 15, 47-49, 52-55, 57, 60, 66-74 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Hong et al. (US 2017/0068380 A1) teaches a mobile terminal which includes a touch screen and a controller configured to display a first video and a progress bar for controlling a playback of the first video on the touch screen. When the controller receives a drag input of a touch input subsequent to the touch input of the progress bar, the controller is configured to display a screen for inserting a second video subsequent to a time point of the first video corresponding to a time line of the touch input.
However, the closest prior art of record does not disclose “identify a handle of an object, the handle establishing a part of the object but not all of the object, the object being different from the headset device; identify a trajectory of a hand of a user as the hand moves from a first position to a second position, the second position being established by a current location of the handle, the object being different from the user; and based on the identifications, present content on the at least one at least partially transparent display at a display location adjacent to where the user’s line of sight to the handle intersects the at least one at least partially transparent display” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 15 and 66.

Dependent claims 53-55, 57 and 60 are allowable as they depend from an allowable base independent claim 15.
Dependent claims 67-73 are allowable as they depend from an allowable base independent claim 66.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674